Case 8:20-cv-02005-TPB-AEP Document 34-1 Filed 10/05/20 Page 1 of 4 PageID 365




                            ORDINANCE NO.            87-4S

                            AN     ORDINANCE           DESIGNATING              THE     SHERIFF        THE
                            CHIEF       CORRECTIONAL            OFFICER         OF     THE     PINELLAS
                            COUNTY        CORRECTIONAL              SYSTEM;           PROVIDING         AN
                            EFFECTIVE          DATE.


                    WHEREAS.          Section        953.. 06           and     Section         951. 061..         Florida

            Statutes,      require the Board of County Commissioners to des-ignate
            a chief cocrectional officer for Pinellas County, Florida; and
                    WHEREAS,      the     Sheriff       of     Pinellas          County.        Florida,          operates

            the Plnellas         County    jail;

                    NOW.    THEREFORE.          BE      IT     ORDAINED           BY     THE     BOARD       OF       COUNTY

            COMMISSIONERS OF PINELLAS COUNTY,                           FLORIDA:

                    SECTION      1.      The     Sheriff           of     Pinellas           County,     Florida,               is

            hereby    designated        the     Chief        Correctional             Officer     for    the      Pinellas

            County     Correctional            system         pursuant           to     Chapter         951,      Florida

            Statutes.

                    SECTION      2.     This      ordinance              shall        take     effect     immediately
            upon     acknowledgment             fcom         the        secretary        o£      State         that            the

            ocdinance      has   been duly        filed.




                    Commissioner          Rainev                                      offered      the         foregoing
            Ordinance and moved Its adoption, which was seconded by
            Commissioner _Tvhdal].                                            and upon coll call the vote
            was:



                                                                                                               ^' s
                           AYES:        Greer, Chesnut, Rainey and Tyndall.                                                          •^
                           NAYS:        None.

                           ABSENT       AND NOT VOTING:                 Todd.
                                                                                                                       (•-•;         :', - 7
                                                                                                                                     .




                                                                                                                                     ;-/••
                                                                                                                       cr>




                                                                                                Ord. 87-49/1
            0645B
                                                                                                                                     EX              BIT




                                                                                                                                               223
Case 8:20-cv-02005-TPB-AEP Document 34-1 Filed 10/05/20 Page 2 of 4 PageID 366




           STATE    OF   FLORIDA

           COUNTY OF PINELLAS



                          I, KARLEEN F. De BLAKER, Clerk of the Circuit Court and

           Ex-officio Clerk to the Board of County Commissioners, in and for
           the State and County aforesaid, DO HEREBY CERTIFY that the a6ove and

           foregoing is a true and correct copy of an Ordinance adopted by the
           Board of County Commissioners of Pinellas County, Florida, on
                    July 14.   1987      relative to:


                                   PINELLAS COUNTY ORDINANCE NO.          87-49

           AN ORDINANCE DESIGNATING THE SHERIFF THE CHIEF CORRECTIONAL OFFICER
           OF THE PINELLAS COUNTY CORRECTIONAL SYSTEM; PROVIDING AN EFFECTIVE
           DATE.




                         IN WITNESS WHEREOF,    I hereunto set my hand and official
           seal this           15th          day of     jul               ,          1987



                                                      KARLEEN    F.   De    BLAKER
                                                      Clerk of the Circuit Court
                                                      and Ex-officio Clerk to the
                                                      Board of County Comnissioners



                                                      By              .    yh^
                                                                Deputy      C   er




           (SEAL)



                                                                          Ord. 87-49/2




                                                                                            224
Case 8:20-cv-02005-TPB-AEP Document 34-1 Filed 10/05/20 Page 3 of 4 PageID 367


                                                                     '^-•-

                                                             •"•r;



                                               "L.ORIDA DEPARTMEMT OF STATE
                                                       George Firestone
                                                          S -r n'l,ir\- cil Sliilc
              UorOthy W. ,Jayce
        D<>puly, Se^et,aryF;^EIection_s
                            >r tlections
                           lie Ca

               July 17, 1987
               Honorable Karleen F. De Blakor
               Clerk of Circuit Court
               Pinellas County Courthousc
              315 Court Street
              Clearwater, Florida              33516
              Attention: G. K. West, Deputy Clerk, BCC Records Dept

              Dear Ms.        Dc Blaker:

                    Pursuant to tlic provisions of Section J. 23. 66, Florida
              Statutes, this will jcknowlodgc:
                    1. Receipt of letter/s of        Jul  1      1987
                               and     certified     copy/ics           of              Pincllas
                               County       Ordinance (s)_Nps.                       87-48   an


                               Receipt of                                                     County Ordinuiicc(s)
                               relative       to:

                               Ca)
                                     which we have numbered
                               (b)
                                     which we have numbered
                               We    have    filed   th^s/these              ordinances           in   this   office
                               on             Jul    17                       1987.
                              The ®Ftg$Bal/duplicate                    copy/ies showing the filing date
                               ps/ure       being returned            for your          records,

                                                                        C r iully,
                                                                                             QJLa^
                                                                         (Mrs. )         z Cloud, Chief
                                                                        Bureau of Admin.istrativc Code
             LC/hb
             Enclosures          (2)

                 DIVISION OF ELECTIONS, Room 1801, The Capitol, Tallahassee, Florida 32301
                   (J'liro.-iu ol' Ati. t:d. /L;iwy,) (904)488-7690                          Room 1802-C Ordi n;incus
Case 8:20-cv-02005-TPB-AEP Document 34-1 Filed 10/05/20 Page 4 of 4 PageID 368




                                                                                                                         /

                                                                                            .. <"><.'
                                                                                                        '"•••^,
                                                                                            •\T',-
                     (. KENWET 9 P. BUi^E, C.siit (:;   ';-o   CiiCUi. .;;':<-, Slid _-"
                     Clsrk E^-OSicio. Buaid .').' Couniy C&ffin'iissioners-"               "^                     '!,
                                                                                                                    •f

                     do herdhy ceftiiy thai !hd <;)bovf aivi :oi'6t)0ii)g is-5 '
                     irus and eorrecf copy st ihg original as 'it appears ••^
                     in the oi'iuia! iilss •. -'! 'hs; Board of Cou'ntv; .
                     Commissioners of Piiisilss. County, Florida. Jiljjtftess. ' ;
                     •Tiynancj?> »- "d^sw 5o!.''T;';P-tnis_^^la'/ •

                     KEN   ' H . SURKE. Cferk of thfidwit Court Es^Qficio '.
                     Clerk o _the Soarci oi O.iuiity Commissioners, . •
                     PinellasCo . Florida.                                     ', .

                                           Oe u     le'k
                r                                                                                          ',
